     Case 1:18-cv-04789-LMM Document 62 Filed 04/15/19 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

Georgia Muslim Voter Project, et al.,       *
                                            *
             Plaintiffs,                    *
                                            * CA No. 1:18cv4789-LLM
v.                                          *
                                            *
BRAD RAFFENSPERGER, in his                  *
official capacity as Secretary of State for *
the State of Georgia, et al.,               *
                                            *
             Defendants.                    *


                 JOINT STIPULATION OF DISMISSAL

      COME NOW the Parties in the above referenced litigation and hereby

stipulate that the above-styled action be dismissed with prejudice, pursuant

to FED. R. CIV. P. 41(a)(1)(A).

      Plaintiffs filed this lawsuit on October 16, 2019, challenging the

constitutionality of O.C.G.A. §§ 21-2-381 and 21-2-386. On October 24,

2018 this Court entered a Temporary Restraining Order enjoining

Defendants from rejecting both absentee ballot applications and absentee

ballots, due to election officials’ judgment that the signature on the

application or ballot did not match the signature in the voter’s file, without

the additional procedural safeguards set out by the Court. Doc. 28 at 29-30.



                                       1
     Case 1:18-cv-04789-LMM Document 62 Filed 04/15/19 Page 2 of 4




      On April 2, 2019, HB 316 (Act 24) was signed into law. This

legislation revises, among other things, the state’s absentee ballot laws.

Secs. 27, 30, 31, and 32 of HB 316 in particular, are relevant to the issues

underlying the claims in this case. Sec. 27 of HB 316 provides that:

      an absentee ballot application shall not be rejected due to an
      apparent mismatch between the signature of the elector on the
      application and the signature of the elector on file with the
      board of registrars.

Exhibit 1 p. 20 (amending O.C.G.A. § 21-2-381(b)(3)). The new legislation

goes on to provide that where election officials determine the signatures do

not match on an absentee ballot application, a provisional ballot is to be

issued and if the elector casts that provisional ballot, the elector is provided

an opportunity to cure the signature discrepancy through the period for

verifying provisional ballots in O.C.G.A. § 21-2-419. Id.

      Sec. 30 of HB 316 amends O.C.G.A. § 21-2-384 to eliminate the

request for an elector’s date or year of birth and address. Exhibit 1 p. 23.

      Sec. 32 of HB 316 amends O.C.G.A. § 21-2-386 to provide that

electors whose absentee ballots are returned without a signature, or with a

signature that fails to match a signature on record, have until the end of the

provisional ballot period to cure the signature. Exhibit 1 p. 27. Electors can

cure the signature discrepancy with an affidavit and a copy of one form of

identification set out in O.C.G.A. § 21-2-417(c). Id.
                                        2
    Case 1:18-cv-04789-LMM Document 62 Filed 04/15/19 Page 3 of 4




      The parties agree that the changes to O.C.G.A. §§ 21-2-381 and

21-2-386 in HB 316 make further litigation unnecessary.

Respectfully submitted,


 By: /s/ Sean Young                       By: /s/ Cristina M. Correia
 Sean Young (Ga. Bar No. 790399)          Christopher M. Carr 112505
 ACLU Foundation of Georgia, Inc.         Attorney General
 1100 Spring St., NW, Suite 640
 Atlanta, GA 30357                        Annette M. Cowart 191199
 678-981-5295                             Deputy Attorney General
 syoung@acluga.org
                                          Russell D. Willard 760280
 Dale E. Ho                               Senior Assistant Attorney General
 Sophia Lin Lakin
 ACLU Foundation                          Cristina Correia 188620
 125 Broad Street 18th Floor              Senior Assistant Attorney General
 New York, NY 10004                       40 Capitol Square SW
 212-284-7332                             Atlanta, GA 30334
 slakin@aclu.org                          ccorriea@law.ga.gov
                                          404-656-7063
 Attorneys for Plaintiffs                 404-651-9325

                                          Attorneys for State Defendant

                                          By: /s/Bryan P. Tyson
                                             Bryan P. Tyson
                                             Ga. Bar No. 515411
                                             Taylor English Duma LLP
                                             1600 Parkwood Circle
                                             Suite 200
                                             Atlanta, GA 30339
                                             (678) 336-7249
                                             btyson@taylorenglish.com

                                           Attorneys for Gwinnett County
                                    3
     Case 1:18-cv-04789-LMM Document 62 Filed 04/15/19 Page 4 of 4




                       CERTIFICATE OF SERVICE

      I hereby certify that on April 15, 2019 I filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification

to all counsel of record in this case.



                                         /s/Sean J. Young
                                         Sean J. Young
                                         ACLU of Georgia




                                         4
